 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecommendations herein contained,Respondents shall restore him to his rightful'position,less his net earnings during said period.Back pay is to be computed orba quarterly basis in the manner establishedby theBoard inF.W.WoolworthCompany,90NLRB289.Asprovided in theWoolworthcase,I recommend fur-ther that Respondent Company make available to the Board, upon request, payroll.and other records,in order to facilitate the checking of the amountof back pay due.Upon the basis of the foregoing-findings of.fact, and upon the entire record in,the case, I make the following:CONCLUSIONS OF LAW1.St. Johnsbury TruckingCo., Inc.,is engaged in commerce within the meaningof Section 2 (6) and(7) of the Act.2.Local 478,International Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers ofAmerica, AFL-CIO, is a labororganization within the meaning.of the Act.3.By interferingwith,restraining,and coercing its employees in the exerciseof the rights guaranteed in Section7 of the Act, the Companyhas engaged in unfairlabor practices within the meaning of Section 8 (a) (1) ofthe Act.4.By discriminating in regard to the hire and tenure of employment and otherterms and conditions of employment of Herman Ericksen, the Companyhas engaged,in unfair labor practices within the meaning of Section 8(a) (3) of the Act.5.By attempting to cause and causingthe Companyto discriminate againstHerman Erickson,and thus to commit an unfair labor practice within the meaningof Section 8. (a) (3) of theAct, theUnion has engaged in unfairlabor practices,within the meaning of Section8 (b) (2) of the Act.6.By restraining and coercing employees in the exercise of the rights guaranteed:in Section7 of the Act, theUnion has engaged in unfair labor practices withinthe meaning of Section8 (b) (1) (A) of the Act.7.The unfairlabor practices herein found are unfairlabor practicesaffecting:commerce within the meaning of Section 2 (6) and(7) of the Act.8.The collective-bargaining agreement between the Company and the Uniondoesnot give and delegate to the Union final and exclusive controlover theseniority ranking ofthe Company's employees, or the final and exclusive right todetermine the order of employment of the Company's employees.9.The Company has not engaged in. unfair labor practices within the meaning:of Section 8 (a) (2) of the Act.[Recommendations omitted from publication.]Allis=ChalmersManufacturingCompanyandInternationalUnion,United Automobile,.Aircraft and Agricultural Imple-ment Workers of America,AFL-CIO. CaseNo. B=CA1I$..April l'8, 195i$DECISION AND ORDEROn January 29, 1958, trial Examiner Charles L. Ferguson issued.his Intermediate Report'in the above-entitled proceeding, finding thatthe' Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the.Intermediate "'Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report with a supporting brief."Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection with1 The Respondent's request for oral argument is hereby denied as, in our opinion; therecord,exceptions, and brief adequately present the issues and positions of the parties.120 NLRB No. 86. ALLIS-CHALMERS MANUFACTURING COMPANY645this case to a three-member panel [Chairman Leedom and MembersBean and Fanning].The Board has reviewed the rulings made by the Trial Examiner.at the hearing and finds that no prejudicial error was committed.'The rulings are hereby affirmed.The Board has considered the In-termediate Report, the Respondent's exceptions and brief, and the-entire record in this case, and hereby adopts the findings, conclusions,.and recommendations of the Trial Examiner.ORDERUpon the entire record in this case, and pursuant to Section 10 (c).of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Allis-Chalmers Manufac-turing Company, Pittsburgh, Pennsylvania, its officers, agents, suc-cessors, and assigns shall :1.Cease and desist from :(a)Refusing to bargain collectively with International Union,United Automobile, Aircraft and Agricultural Implement Workers ofAmerica, AFL-CIO, as the duly certified exclusive bargaining repre-sentative of its employees in the following appropriate unit :All designers "A," designers "B," draftsmen "A," draftsmen "B,"detailers, and tracers presently so classified in the drafting sectionsof the product engineering department of the Pittsburgh, Pennsyl-vania,Works of the Allis-Chalmers Manufacturing Company, ex-cluding employees of the engineering development section, guards,professional employees, and supervisors as defined in the NationalLabor Relations Act, as amended, and all other employees.(b)Refusing to furnish the said Union information concerningthe name and classification, seniority dates, and current rate of pay ofeach employee in the said bargaining unit, or other data relevant tonegotiation with said Union of wages, hours, or conditions of workfor employees in said unit.(c) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organiza-tion, to form, join or assist, and bargain collectively through, saidUnion, or any other labor organization of their own choosing.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request bargain with the said certified Union as the ex-clusive representative of the employees in the appropriate unit de-scribed above with respect to rates of pay, wages, hours of employ-ment, and other conditions of employment, and if an understandingis reached, embody such understanding in a signed agreement. 646DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Furnish the said Union, on request, information concerningthe name and classification, seniority dates, and current rate of pay,of each employee in said bargaining unit, and such other data as maybe relevant to the negotiation with said Union of wages, hours, orconditions of work for employees in said unit.(c)Post at its Pittsburgh, Pennsylvania,Works, copies of thenotice attached to the Intermediate Report marked "Appendix."'Copies of said notice, to be furnished by the Regional Director forthe Sixth Region, after having been duly signed by an authorizedrepresentative of the Respondent, shall be posted by it immediatelyupon receipt thereof, and maintained by it for sixty (60) consecutivedays thereafter in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that said notices are not altered,defaced, or covered by other material.(d)Notify the Regional Director for the Sixth Region in writing,within ten (10) days from the date of this Order, what steps the Re-spondent has taken to comply herewith.7This notice,however,shall be, and it hereby is, amended by striking from the firstparagraph thereof the words "The Recommendations of a Trial Examiner"and substi-tuting in lieu thereof the words"A Decision and Order"In the event that this Orderis enforced by a decree of a United States Court of Appeals, there shall be substitutedfor the words "Pursuant to a Decision and Order" the words "Puisuant to a Decree ofthe United States Couit of Appeals; Enforcing an Order."INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed by International Union, United Automobile,Aircraft andAgricultural Implement Workers ofAmerica, AFL-CIO, herein called the Union,theGeneral Counsel for the National Labor Relations Boaid, herein referred toas the Board, by the Regional Director for the Sixth Region(Pittsburgh,Pennsyl-vania)issued a complaint dated July 12,1957, against the Respondent herein,Allis-Chalmers Manufacturing Company, alleging that the Respondent had engagedin and was engaging in unfair labor practices affecting commerce within the mean-ing of Section 8 (a) (5) and(1) and Section(2) (6) and(7) of the NationalLabor Relations Act, 61 Stat.136, herein called the Act.Copies of the charges,the complaint,and notice of hearing were duly served upon the parties.With respect to the unfair labor practices,the complaint alleged that"Since on,or about April 22, 1957, and at alt-times, thereafter,the Respondent has failed andrefused to bargain collectively"with the Union although the Union was designatedby a majority of Respondent'semployees in an appropriate unit as their exclusivecollective-bargaining representative in a Board-conducted election, and pursuantthereto was certified by the Board as the exclusive bargaining representative of theseemployees.Allis-Chalmers Manufacturing Co.,117 NLRB 744. The Respondent'sanswer admits that it refused to bargain with the Union as exclusive bargaining rep-resentative of the employees composing said unit,but denies it thereby violatedthe Act.The answer affirmatively avers in substance that the Union does not holda valid certification from the Board as the bargaining representative of said em-ployees because the election pursuant to which such certification was issued wasinvalid.Pursuant to notice a hearing was held at Pittsburgh,Pennsylvania,on August27, 1957, before Charles L. Ferguson,the Trial Examiner duly designated to con-duct same.The General Counsel,the Respondent, and the Union were representedby counsel and other representatives.Full opportunity to be heard was afforded allparties.After the hearing Respondent filed a brief which has been examined andconsidered. ALLIS-CHALMERS MANUFACTURING COMPANY647Upon the entire record in the case,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe complaint alleges and the answer admits:1.Respondent is, and has been for a long period of time a Delaware Corpora-tion having its principal office at West Allis,Wisconsin,and operating plantsin various states of the United States, including Illinois, Indiana,Ohio, Massa-chusetts,California,and Pennsylvania,where it is engaged in the production,manufacture,sale and distribution of heavy machinery and farm equipment.Only the Respondent'sPittsburgh,Pennsylvania plant is involved in this pro-ceeding.2.During the year ending May 31, 1957, the Respondent,in the courseand conduct of its business operations at its Pittsburgh,Pennsylvania plant,caused to be manufactured,products valued at in excess of$1,000,000, ofwhich in excess of $1,000,000 was sold,shipped, and transported from saidPittsburgh,Pennsylvania plant in interstate commerce to states of the UnitedStates other than the Commonwealth of Pennsylvania.3.During the year ending May 31, 1957, Respondent in the course andconduct of its business operations at its Pittsburgh plant caused to be purchased,materials,supplies, and equipment valued in excess of $1,000,000, of whichin excess of $1,000,000 was transported and shipped in interstate commerceto its Pittsburgh,Pennsylvania plant from and through states of the UnitedStates other than the Commonwealth of Pennsylvania.I find that Respondent Company is,and was at all material times,engaged incommerce within the meaning of Section 2(6) and(7) of the Act, and that thisproceeding comes within the standards fixed by the Board for the exercise of itsjurisdiction.II.THE LABOR ORGANIZATION INVOLVEDInternationalUnion,United Automobile,Aircraft and Agricultural ImplementWorkers of America, AFL-CIO, herein called the Union,is a labor organization ad-mitting to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESOn September 17, 1956, the Union filed a representation petition. In its petitiontheUnion described the bargaining unit which it sought as "All technical em-ployees of the Engineering Department"of the Respondent's"PittsburghWorks "At the hearing on the petition the parties"entered into a stipulation for certifica-tion upon consent election."The unit, as agreed upon and stipulated,was definedas:AllDesigners"A," Designers"B,"Draftsmen"A," Draftsmen"B,"Re-tailers and Tracers presently so classified in the drafting sections of the productengineering department of the Allis-Chalmers Manufacturing Company at itsPittsburgh,PennsylvaniaWorks,excluding employees of the engineering de-velopment section,guards, professional employees and supervisors as definedin the Act,and all other employees.The agreement provided for the holding of a representation election,under thesupervision of the Regional Director,among the employees in the stipulated unit.Pursuant to the stipulation for certification upon consent election, an election bysecret ballot was conducted on October 17, 1956,under the direction and super-vision of the Regional Director for the Sixth Region.Of the "approximately 94eligible voters"in the stipulated unit, 47 cast votes for,and 45 against,the Union.There were no void or challenged ballots.On October 22, 1956, the Employerfiled timely objections to conduct affecting the results of the election.The RegionalDirector conducted an investigation of the objections and, on December 21, 1956,issued his report on objections in which he found that the Employer's objections didnot raise any substantial or material issues with respect to conduct affecting theelection and recommended that the objections be overruled.Thereafter, the Em-ployer filed timely exceptions to the Regional Director's report with supporting brief,and the Union,as petitioner,filed a memorandum in support of the reportOn March 22, 1957, the Board issued its Decision and Certification of Repre-sentatives(117 NLRB 744), finding that the stipulated unit constituted"a unit ap- 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDpropriate for the purposes of collective bargaining,"and, "in agreement with theRegional Director,"that there was"no merit in the Employer'sobjections."Inaccordance therewith the Board certified the Union as "the exclusive representativeof all the employees"in such unit"for the purposes of collective bargaining."On April 2, 1957, C.J.Hyde, international representative of the Union, wroteand dispatched the following letter toD. A. Griffith,manager of Allis-ChalmersManufacturingCompany, atPittsburgh:DEAR MR. GRIFFITH:So that we may prepare ourselves for the pendingnegotiations in behalf of the Product Design Drafting Section,request is herebymade for the following information.a.Seniority dates and birth dates of each employee in the BargainingUnit.b.A list containing the name and classification of each employee inthe Bargaining Unit.c.A list containing the current rate of pay,excluding the cost of livingallowance currently paid each employee in the Bargaining Unit.Also, will you advise us of the dates on which we may begin negotiations.Thanking you in advance for your cooperation in this matter,and awaitingyour speedy reply,I remain,Verytruly yours,C. J. HYDE,Int'l.Representative U. A. W.Under date of April 4, 1957, the assistant to the Company's general managerat itsPittsburghWorks wrote International Representative Hyde as follows:Thisis inreply to your April 2 letter to Mr. Griffithrequesting certaininformation concerning Drafting Personnel in the Bargaining Unit covered bythe NLRB decision in Case No. 6-RC-1843.The ruling in this matter is now being reviewed by our Counsel and we willadvise you as to our position as promptly as possible.Thereafter, on April 22, 1957, the assistant general manager of Respondent'sPittsburghWorks sent the following letter to International Representative Hyde:RE: NLRB Case No. 6-RC-1843DEAR MR. HYDE: The Company is convinced after study of the NationalLabor Relations Board's Decision in the above case that the Board erred seri-ouslyin issuingthe Certificate of Representation.The issues involved are of such grave import that further review of theBoard's action is essential in the best interests of all concerned.Accordingly,we must decline your April 2 request to meet for the purpose of collectivebargaining for the subject employes.We are attaching a copy of a letter to our Pittsburgh Works employesexplaining in some detail our position on this matter.Thus the Company refused of meet and bargain with the Union, or to supply itwith any of the information requested by its letter of April 2, although on March22, 1957, the Union had been certified by the Board as the exclusive representativefor the purposes of collective bargaining of all the employees in the unit abovedefined.Such refusal by the Company brought about this proceeding.Respondent admits that it refused to bargain with the Union,but denies thatsuch refusal constitutes a violation of Section 8 (a) (1) and(5) of the Act, asalleged in the complaint, because, says the Respondent, the Board's "certificationis invalid and of no force or effect." In that connection Respondent contendsthat the Board's certification "in this instance was defective because it was basedon a defective election," and that "The Board's decision overruling objections tothat election is inoperative and void because it is not based on substantial evidenceon the record considered as a whole and is not in accordance with establishedBoard policy . . . and was reached by a procedure . . . contrary to the establishedregulations of the Board,and in violation of due process of law."The employees comprising the unit involved are salaried and technical employeesworking in the product engineering section of the engineering department of theCompany's Pittsburgh Works.The Union"represents the production and mainte-nance employees at various plants of the Employer,"and as of the date of theelection it had represented the production and maintenance employees(hourly paidshop employees)at the Pittsburgh Works for approximately 7 years and 3 months,having been so certifiedon July 7, 1949. ALLIS-CHALMERS MANUFACTURING COMPANY649"The polls were scheduled to open at 10 A. M. on October 17, 1956. Between4:00 p. in. and 5:00 p. m. of the previous afternoon the employer distributed toall employees in the voting unit a letter stating the Employers' viewpoint concern-ing the election."This letter, set out below in full, was directed: "To TechnicalEmployees of the Engineering Department, Product Engineering Section-PittsburghWorks" and was signed: "D. A. Griffith, General Manager, Pittsburgh Works."I think you all know that the National Labor Relations Board will conductan electionat the plant on Wednesday, October 17, to determine whetheryou desire the UAW, AFL-CIO to be your collective bargaining representa-tive.We are cooperating so that you can promptly decide whether unionrepresentation is necessary or desirable.Some questions have been raised as to the policy and attitude of thecompany in this matter. I think you should be frankly advised of the com-pany's viewpoint in order to clear up any possible misunderstanding.The company employs more than 40,000 people.Many thousands of ourpeople are not represented by a union.On the other hand, the company hascollective bargaining agreements with CIO-AFL unions-including the UAW.The company follows a firm policy of fair and courteous treatment of allemployees whether or not they are represented by a union. I would like tobriefly review with you some of the substantial benefits which the companyhas voluntarily placed into effect for salaried employees:1.Group LifeInsurance.2.Health and Accident Insurance.3.Vacation Plan.4.Paid Holidays.5.Liberal Overtime Provisions.6.Annual Improvement Salary Increases.7.Cost-of-Living Adjustment Plan.8.Pension Plan.9.Education Opportunities Through College Tuition Refund Plan.In addition, the Company provides steady year-round employment oppor-tunities at salaries comparable to community rates.Also, we have alwaysextended considerate and sympathetic assistance in times of sickness or othermisfortune.Now these are just a few of the things the company has done to makeyour PittsburghWorks department a good place to work. I think that youunderstand the company sincerely has your interest and welfare at heart andis continually striving in additional ways to contribute to your well-being asemployees.Of course, it is customary for unions to talk about getting a lot of things.But, I really don't know what the union could do to get more for you thanyou are getting now.Ask yourselves what you can reasonably expect a unionto accomplish for you.Take, for example, the vacation plan-the union could not sensibly demanda more liberal vacation plan for you than the one now in effect for ourthousands of salaried people around the country.Perhaps you may be told that something can be gained by going out on strike.Well, you may have observed that in strike situations involving loss of weeksand months of pay, employees rarely gain any benefit which makes up for theirpersonal loss.You should carefully consider whether, under the circumstances, union rep-resentation can gain for you anything which would not come to you simplybecause you are a member of the Allis-Chalmers family.Now I want to make one thing clear-whether or not you vote for unionrepresentation-you are going to be treated with the same courtesy and con-sideration as you always have.My door is always open to discuss any prob-lems you may have and, of course, your supervisors are always pleased to dis-cuss any questions that you may have relating to your work or personalproblems.Finally,may I remind you, you have the free legal right to vote for unionrepresentation-and an equal right to vote against union representation.If by the distribution of this letter between 4 and 5 p. m. in the afternoon of theday before the election, scheduled to begin at 10 a. in. the next morning, the Companythought to get to the voters the last printed word or argument in the campaign, such 650DECISIONSOF NATIONAL LABOR RELATIONS BOARDwas not the case. "Early the following morning" the Union "prepared a letter inreply to the Employer's letter and distributed it" to the voters "sometime between7:45 and 8 A. M." The Union's letter was on the letterhead of the InternationalUnion, and was signed, "The Organizing and Contract Study Committee." Itfollows:DEAR FELLOW WORKERS: Late yesterday afternoon we received a communi-cation from our top Local Management listing the "Substantial Benefits placedinto effect for salary employes."We have been hearing that same line of idiotic,baseless propaganda from the supervision and supposed supervision in ourDepartments for the past two weeks.Local Management goes to great length to impress us with their generosity-Lets look at the facts-The items listed in our letter of yesterday are benefitsnegotiated with AC for Production and Maintenance people by UAW and passedalong to us in restricted form-Had it not been for negotiations with the Unionwe are certain that many of the benefits would not have been granted.We feel that we should not be in position of being completely at the mercyof the Company to pass along to us the scraps from the Bargaining Table afternegotiating with the Shop Union, our group is entitled to this same considera-tion as the other Company workers in resolving our problems at the BargainingTable.We the members of the Contract Study Committee and Organizing Committeehave studied the proposition of forming a Union very closely and we sincerelyfeel that the time has long since passed for each of us to fight our own battlesand depend on how good the Boss may or may not feel when we talk tohim. . . . In unity there is strength. . . . By joining together to settle our prob-lems across the Bargaining Table we sincerely feel that a greater measure ofSocial and Economic justice can be obtained.WE URGE EACH OF YOU TO VOTE YES__________________________Fraternally yours,-As above noted, there were 94 eligible voters, 47 votes were cast for the Union,and 45 against.There were no void or challenged ballots.The Company timely filed objections to conduct affecting the results of the elec-tion.The objections alleged, in substance, that the letter distributed by the Unionon the morning of the election "so lowered the standards of campaigning that it wasimpossible for the uninhibited desires of the employees to have been determined,"in that:(1) the letter contained certain false statements, (2) the distribution was madeat a time which made it physically impossible for the Employer to prepare anddistribute any rebuttal before the opening of the polls, (3) the eligibility listcomprised a substantial number of employees whose service and experiencewith the employer was insufficient to apprise them of the falsity of the state-ments complained of, and (4) if the false statement resulted in obtaining evenone vote for the Petitioner [the Union], then the uninhibited desires of theemployees were not in fact determined.As to the alleged false statements it was the Company's position that the Union'sletter, distributed between 7:45 and 8 a. in. the morning of the election, falsely as-serted that the benefits for salaried employees referred to in the Company's letter ofthe previous late afternoon were the result of the Union's negotiations with the Com-pany for the maintenance and production, or hourly paid, employees, and that theletter falsely stated that such benefits were passed along in restricted form to thesalaried employees. In support of this contention the Company submitted evidencepurporting to show that with one exception, which was not the subject of union ne-gotiations, the benefits itemized in its letter were in effect for the salaried employeesbefore the Union was certified for the Pittsburgh Works or before the benefits becameeffective for the hourly employees there, and that the benefits enjoyed by the salariedemployees are at least comparable to those enjoyed by the employees at the Pitts-burgh Works who are represented by the Union.Upon investigation concerning the benefits enjoyed by the salaried employees,members of the stipulated unit, and when some were first initiated, the RegionalDirector found that prior to the advent of the Union as bargaining representative ofthe production and maintenance employees at the Pittsburgh Works, the salariedemployees there already had some form of group life insurance, health and accidentinsurance, vacations, paid holidays, overtime provisions and pensions.As to the"annual improvement salary increase," and "the cost of-living adjustment plan," the ALLIS-CHALMERS MANUFACTURING COMPANY651RegionalDirector found that followingnegotiationsbetween the Company and theUnion, as the bargaining representative of the maintenance and production workersat the Company's West Allis Works, these benefits were first included in the June30, 1950, contract between the Company and the Union for the Company's WestAllisWorks, and were subsequently incorporated in contracts covering other plants;the Pittsburgh Works contract with the Union was, executed on July 22, 1950. Onthe sameday that the Company executed the contract with the Union for the WestAllisWorks it announced "the extension of a salary equivalence of the annual im-provement salary increase and the cost-of-living adjustment plan to the unrepresentedsalaried employees.These became effective for the salaried employees at the Pitts-burgh Works on July 1, 1950, and for the Pittsburgh Works employees representedby [the Union] on July 17, 1950." The Regional Director concluded that "thebenefits of health and accidentinsurance,the annual improvement salary increases,and the cost-of-living adjustment plan" were, at the time of the election, "the samefor both the employees represented by [the Union] and the unrepresented salariedemployees."The plan for educational opportunities through college, "available to any employeeinterested in taking advanced study inengineering,science, and business adminis-tration,"was found by the Regional Director never to have been a subject ofnegotiations with the Union.In his report the Regional Director sets out a cross-comparison of the group lifeinsurance, vacation, and paid holiday benefits of the employees represented by theUnion and the unrepresented salaried employees respectively.No specific conclusionsare drawn therefrom.The vacation plan seems to be the same with the exceptionthat the hourly employees, represented by the Union, are allowed a vacation of11/2weeks after 2 years while the salaried employees are allowed 2 weeks afterworking 2 years.As to paid holidays the comparison shows that after 30 days ofservice the hourly paid employees are allowed, 7 holidays with pay and the salariedemployees 8, the additional day in the case of the salaried employees beingVeterans' Day.The report further states:Because of the difference between the salaried and hourly-paidsystems, nospecific comparison of overtime benefits as between hourly and salaried em-ployees has been submitted by the parties or made by the undersigned.Theretirement pension benefits appear to be substantiallysimilarfor the salariedand hourly employees. The Employer, however, contends thatthe salaried em-ployees enjoy a more favorable pension program since that program includesan additional life insurance coverage prior to retirement, which is not avail-able to production and maintenance employees.However, the Petitioner con-tends that its pension program is better because it provides for employee par-ticipation through the Petitioner in the administration of the pension program.The Regional Director noted thepositionof the Union to be "that the referencein itsletter to benefits negotiated by it with the Employer does not necessarily referto the time when a particular item may have been instituted by the Employer butincludes the various benefits andimprovementswith reference to thosevarious itemsnegotiated by the Petitioner [the Union] during periodic negotiations,and includesnegotiationsbeyond the local level," and that "with respect to some of theseitems . . .improvements and additional benefits have been negotiated by [the Union]with the Employer beforebeingextended to unrepresented salaried employees at thePittsburghWorks."The Regional Director also noted that "no evidence was sub-mitted to indicate in what way these various benefits passed on to the salaried em-ployeeswerein restricted form," and that the Union's assertionthat "the benefitswere passed on to salaried employees in restricted form appears to be inaccurate."However, he concluded that "Insofar as the Petitioner's letter refers to the role ofthe Petitioner in the achievement of benefits by the salaried employees . . .this isessentiallya matter ofinterpretation and cannot conclusively be said toconstitutea falsity."Referringto the Company's contention that a substantial number of the em-ployeeseligibleto vote had insufficient service and experience with the Employerto apprise them of the alleged falsity of the Union's statements,the report of theRegionalDirector says:In supportof this the Employer submitted evidence to show that 20 of theemployees in the voting unit were hired during 1956,including5 in September,the last being hired on September 21, 1956.It alsoappears that 11employeesin the voting unit transferred from the productionand maintenance unit, in-cluding 4 in 1956. 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs to this the Regional Director appears to aaopt and confirm the Union's position,set out in the report as follows:Since a number of employees in the voting unit have transferred from the pro-duction and maintenance unit, since employees in the voting unit and employeesrepresented by the Petitioner work in the same building and have many oppor-tunities to communicate with each other, both in and out of the plant, and sincevarious benefits and contract conditions negotiated between the Employer andPetitioner are often publicized . . . the employees in the voting unit have sub-stantial opportunity to be familiar with the benefits enjoyed by the productionand maintenance employees as compared with their own.The Regional Director then cites the rule of theMerckcase 1 which follows pro-nouncements of the Board in previous cases that: "Absent threats or other elementsof intimidation we will not undertake to censor or police union campaigns or con-sider the truth or falsity of official union utterances, unless the ability of the em-ployees to evaluate such utterances has been so impaired by the use of forged cam-paign material or other campaign trickery that the uncoerced desires of the em-ployees cannot be determined in an election."Referring to theGummed Products Companycase,2 relied upon by the Company,where the Board set aside an election because of representations "so misleading asto prevent the exercise of a free choice by employees in the election," the RegionalDirector expressed the opinion that the Union's "conduct in the instant case is sub-stantially different from the willful and deliberate repeated misrepresentations pres-ent" in that case. In that connection he said:Unlike the Gummed Products case, Petitioner's statements herein were neithermade nor reaffirmed in the face of specific contradiction by the Employer, didnot deal with matters peculiarly within the knowledge of the Petitioner, anddid not relate to working conditions of other employers.The Regional Director finds and concludes:... thatno campaign trickery was involved herein and that the employees wereentirely competent to evaluate the statements complained of.Considering allthe circumstancesand thefull contextof the Petitioner's letter,it isthe con-clusionof the undersignedthat the challenged statements did not exceed per-missible campaign propagandaand did not prevent the employees from exercis-ing a free choice in the election. [Emphasis supplied.]The Regional Director's report then recommends that the Company's objections beoverruled.The Company filed timely exceptions with the Board to the Regional Director'sreport and a supporting brief.The Union filed a memorandum in support of thereport.Upon consideration of the report on objections, the Company's exceptionsand brief, the Union's memorandum, and the entire record in the case, the Boardfound that the Employer is engaged in commerce, that the Union is a labororganization, that a question affecting commerce exists, and that the stipulated unitis appropriate for the purposes of collective bargaining, all within the meaning of theAct.Ruling the Company's allegations that statements concerning benefits ap-pearing in the Union's letter, distributed on the morning of the election, were false,and its contention that, therefore, the election "should be set aside because the em-ployees were not in a position to evaluate the truth of the Petitioner's letter," andthe Company "had no opportunity to rebut the assertions of the letter due to thetiming of its distribution, and the Board's Peerless Plywood rule," 3 the Boardsaid: "The basic principle governing cases such as this is that expressed in Merck& Company, Inc." (104 NLRB 891, 892.)The Board quotes its rule as stated intheMerckcase and set out above in the analysis of the Regional Director's re-port.Continuing, the Board's decision (117 NLRB 744, 748) says:It is clear under Board precedents, as indeed it appears under the very state-ment of principle set forth above [in theMerckcase], that mere falsity doesnot alone constitute campaign trickery which warrants setting aside an elec-tion.Examination of the cases relied upon by the Employer reveals that ineach instance in which the Board has made an exception to this general prin-ciple, not only was a false utterance made, but the circumstances were such1Merck t Co.,Inc.,104 NLRB 891.2 112 NLRB 1092.8Peerless Plywood Company,107 NLRB 427. ALLIS-CHALMERS MANUFACTURING COMPANY653that the knowledge of the true facts was readily available to the publisher ofthe utterance but not readily available to the employees or the other partyor parties.Here the issue of the comparison of the benefits received by theemployees involved to those received by the employees already representedby thePetitioner,according to the allegation of the Employer in its brief, hadbeen raised by Petitioner in its campaign literature prior to the Employer'sletter.The employees in the unit worked in the same building as productionand maintenance employees and a number of them had transferred into theunit from production and maintenance jobs.Thus, the basic question under-lying the alleged false statements was already in issue before the Petitionerdistributed its letter and the necessary information to evaluate the Petitioner'sclaims was close at hand if not in the immediate possession of the employeesin the unit from the time the issue was first raised.Contrary to the Employer's contention,it is not material in this case thatthe Employer could not address its employees on company time and propertyafter the distribution of the letter and before the election without violating therule ofPeerless Plywood Company.As pointed out in that decision, thePeer-less Plywoodrule bans only 1 form of campaigning during the 24-hour periodprior to an election,and not any other form.Moreover,the Board's re-luctance to censor or police union campaign utterances is not premised on anyassumption that an employer may always have an opportunity to reply to anyspecific union utterance.It is based,as indicated above, upon the premise thatin the atmosphere of a preelection campaign,absent unusual circumstances,employees will have sufficient knowledge to evaluate campaign propaganda.Accordingly,while not condoning such misrepresentations as the Employeralleges were contained therein,we are of the opinion that the Petitioner's cam-paign letter did not constitute campaign trickery such as would require set-ting aside the election.Therefore,in agreement with the Regional Director,we find no merit in the Employer'sobjections.As the Petitioner received amajority of the votes cast in the election, we shall certify the Petitioner as rep-resentative of the employees in the appropriate unit.In so ruling the Company's objections to the election and exceptions to the Re-gional Director's report thereon, the Regional Director and the Board followed andapplied well-established and traditional Board policies to the effect that in all caseswhere, as here, the validity of a Board election is challenged on grounds other thandirect interference or irregularity in the voting process itself,there is a stong pre-sumption that ballots cast in secrecy under the safeguards regularly provided byBoard procedure reflect the true desires of the participating employees,4 and "absentthreats or other elements of intimidation,"the Board will not"undertake to censoror police union campaigns,"or the qualitative claims or propaganda by the partiesto an election,or consider or weigh"the truth or falsity of official union utterances,"but normally"will allow the good sense of the employees to determine" their meritand which are true and which are false .5 Exaggerated pretensions, inaccuracies,partial truths,name calling,and falsehoods, while not condoned by the Board,may be excused as legitimate propaganda which will not be policed if such prop-aganda remains"within bounds," and in that connection the question to be decidedisone of degree.eHowever,the Board imposes some limits on campaign tactics.If the challenged representations take the form of forged campaign material, de-liberate deception, or other campaign trickery whereby the ability of the employeesto make a free and untrammeled choice is so impaired that their uncoerced desirescannot be determined in the election, that election will be set aside.7However,the Board has exercised this power sparingly, because unless the record revealsconduct so glaring that it is almost certain to have impaired the employees'freedomof choice,the employees can be taken to have expressed their true convictions inthe secrecy of the polling booth .8*Maywood Hosiery Mills,Inc.,64 NLRB 146.GeneralShoeCorporation,77 NLRB1245Merck d Go, Inc,104 NLRB 891, 892;Western Electric Company, Inc.,87 NLRB183;Comfort Slipper Corporation,112 NLRB 183;Horder's,Incorporated,114 NLRB751;West-Gate Sun Harbor Company,93 NLRB 830.eHorder's, Incorporated, supra; Gummed Products Company,112 NLRB 1092;CornProducts Refining Company,58 NLRB 1441;United Aircraft Corporation,103 NLRB 102.7United Aircraft Corporation, supra; Timken-Detroit Axle Company,98 NLRB 790;Gummed Products Company, supra;ReissAssociates,Inc.,116 NLRB 217.8 General Shoe Corporation,77 NLRB 124 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the representation case (6-RC-1843, 117 NLRB 744) the Regional Directorand the Board in agreement therewith found and held, in effect, that no circum-stances such as would require the election be set aside existed, and that the Union'spretensions and statements complained of did not constitute"campaign trickery"as that term is used in Board decisions, but fell within the general category oflegitimate campaign propaganda which the employees concerned were in a positionand competent to evaluate .9All issues raised by the Company's objections to conduct affecting the resultsof the election and by its exceptions to the Regional Director's report thereonwere resolved and disposed of by the Decision and Certification of the Board inthe representation proceeding. In its decision in that case the Board held thatRespondent's objections did not raise any material or substantial issues with respectto the election, and overruled same.The Respondent's defense to the unfair laborpractices alleged in the complaint herein rests principally on the same contentionsurged to the Board in the representation proceeding which culminated, as afore-said, in the certification of the Union.Apparently the Respondent now seeks tohave me, as a Trial Examiner, reverse the Board's decision and certification inthe representation proceeding, or at least ignore it, which, as I conceive myauthority,is not within my province,and permit the Respondent in this case to litigateagain and-anew the issues raised by—and submit evidence in support of, its objectionsto conduct affecting results of the election. In that connection the Respondentmade an offer of proof purporting, in substance, to show that the statements made intheUnion's letter,set outsupra,were false and misleading,and that,under thecircumstances,the employees composing the unit were not in a position and capableto evaluate same and that by reason thereof the uninhibited desires of the employeescould not be determined in the election.Thus, by its offer of proof, which wasrejected,Respondent sought to rel'itigate issues determined and resolved by theBoard's decision in the representation proceeding.It is a long- and well-established Board policy, confirmed by the courts, thatin complaint cases involving an alleged refusal to bargain it is not permissible torelitigate issues disposed of in earlier representation proceedings unless there isevidence which was newly discovered, or unavailable to Respondent at the timeof the earlier proceeding.National Carbon Company,110 NLRB 2184, and casesthere cited at footnote 4.ConclusionsIt follows that in this unfair labor practices case the decision of the Board anditscertification of the Union in the representation proceeding is conclusive andbinding upon me,and I must,therefore,'necessarily find, and do, that,as allegedin the complaint herein,theRepondent,on andafterApril 22, 1957,failed andrefused to meet with the Union for the purpose of bargaining concerning wages,hours, and other conditions of employment of the employees in the appropriateunit, in contravention of its statutory duty to bargain in good faith with the Unionas the exclusive bargaining representative of such employees and in violation ofSection 8 (a) (5) and (1) of the Act.I also find that the information requested by the Union in its letter of April 2,1957, is clearly relevant to the negotiation of a contract, and that by its failure tofurnish the requested information the Respondent has further violated its said bar-gaining obligation contrary to Section 8 (a) (5).Shoreline Enterprises of America,Inc.,117 NLRB 1619;Glen Raven Knitting Mills, Inc.,115 NLRB422; AmericanSmelting and Refining Company,115 NLRB 55. Since the Respondent's refusalto furnish such information appears only in the context of the Respondent's generalrefusal to recognize the validity of the Union's certification, the Respondent isdirected to furnish the Union with such information upon request.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with its operations described in section 1, above, have a close, intimate,and substantial relation to trade, traffic,and commerce among the several States.and tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in and is engaging in unfair laborpractices violative of Section 8 (a) (1) and (5) of the Act, I shall recommend9 Comfort Slipper Corporation, supra; Gong Bell Manufacturing Co.,114 NLRB 342. ALLIS-CHALMERS MANUFACTURING COMPANY655that it cease and desist therefrom and take certain affirmative action designed toeffectuate the policies of the Act.Upon the basis of the foregoing findings, and on the entire record in thisproceeding,I make the following:CONCLUSIONS OF LAW1. InternationalUnion,United Automobile, Aircraft and Agricultural Imple-ment Workers of America,AFL-CIO, isa labor organization within the meaningof Section 2 (5) of the Act.2.All designers"A," designers"B," draftsmen"A," draftsmen"B," detailers,and tracers 10 presently so classified in the drafting sections of the product engineeringdepartment of the Allis-Chalmers Manufacturing Company's Pittsburgh,Pennsyl-vania,Works, excluding employees of the engineering development section,guards,professional employees,and supervisors as defined in the National Labor Rela-tionsAct, as amended,and all other employees,constitute a unit appropriate forthe purposes of collective bargaining,within the meaning of Section 9(b) of theAct.3.The Union was on April2, 1957,isnow,and at all material times has been,the exclusive representative of the employees in the aforesaid appropriate unit forthe purposes of collective bargaining,within the meaning of Section 9 (a) ofthe Act.4.By failing and refusing,on April 22,1957,and since that date,as found insection III,above, to bargain with the Union as the exclusive representative of theRespondent'semployees in the aforesaid appropriate unit, the Respondent hasengaged in and is engaging in unfair labor practices within the meaning of Section8 (a) (5) and(1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce,within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]10As of the date of the Board's Decision and Certification,March 22, 1957.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor Rela-tions Board,and in order to effectuate the policies of the Labor Management Rela-tionsAct, we hereby notify our employees that:WE WILL bargain collectively, upon request, with International Union, UnitedAutomobile, Aircraft and Agricultural Implement Workers of America, AFL-CIO, as the exclusive representative of all employees in the bargaining unitdescribed below, with respect to rates of pay, wages, hours of employment, orother conditions of employment, and if an understanding is reached, embodysuch understanding in a signed agreement.The bargaining unit is:All designers "A," designers "B," draftsmen "A," draftsmen "B," detail-ers, and tracers presently so classified in the drafting sections of the productengineering department of the Pittsburgh, Pennsylvania, Works of the Allis-Chalmers Manufacturing Company, excluding employees of the engineeringdevelopment section, guards,professional employees,,and supervisors asdefined inthe Act,and all other employees.WE WILL furnish said Union,upon request,information concerning the nameand classification,seniority dates, and current rate of pay, of each employee insaid bargaining unit, and other data relevant to the negotiation with said Unionof wages, hours, or conditions of work for employees in said unit.WE WILL NOT engage in any acts in any manner interfering with the effortsof said Union to negotiate for or represent the employees in the bargaining unitdescribed above.ALLIS-CHALMERS MANUFACTURING COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.